             Case 5:20-cv-05799-LHK Document 384 Filed 12/16/20 Page 1 of 9




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    JOHN V. COGHLAN
     Deputy Assistant Attorney General
3    AUGUST E. FLENTJE
     Special Counsel to the Assistant Attorney General
4
     ALEXANDER K. HAAS
5    Branch Director
     DIANE KELLEHER
6    BRAD P. ROSENBERG
7
     Assistant Branch Directors
     ELLIOTT M. DAVIS
8    STEPHEN EHRLICH
     JOHN J. ROBINSON
9    ALEXANDER V. SVERDLOV
10   M. ANDREW ZEE
     Trial Attorneys
11   U.S. Department of Justice
     Civil Division, Federal Programs Branch
12   1100 L Street, NW
13   Washington, D.C. 20005
     Telephone: (202) 305-0550
14
     Attorneys for Defendants
15

16

17                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
                                   SAN JOSE DIVISION
19

20    NATIONAL URBAN LEAGUE, et al.,                     Case No. 5:20-cv-05799-LHK
21
                     Plaintiffs,                         DEFENDANTS’ NOTICE OF MOTION;
22                                                       EMERGENCY MOTION FOR A
              v.                                         PROTECTIVE ORDER
23
      WILBUR L. ROSS, JR., et al.,
24

25                   Defendants.
26

27

28


     DEFENDANTS’ NOTICE OF MOTION; EMERGENCY MOTION FOR
     PROTECTIVE ORDER
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 384 Filed 12/16/20 Page 2 of 9




1                                          NOTICE OF MOTION
2            PLEASE TAKE NOTICE that Defendants, by and through their counsel, hereby move
3    under Federal Rule of Civil Procedure 26(c) for entry of a protective order to limit the scope of
4    Rule 30(b)(6) testimony sought by Plaintiffs. In order to provide clarity for tomorrow’s deposition,
5    Defendants respectfully request that the Court rule in advance of that deposition, which will
6    commence at 9:30 a.m. E.S.T. on Thursday, December 17, 2020.
7                       EMERGENCY MOTION FOR PROTECTIVE ORDER
8            Consistent with their prior representations and under this Court’s discovery orders, De-
9    fendants will provide testimony under Rule 30(b)(6) tomorrow. Nonetheless, as set forth below,
10   this Court should enter a Protective Order in advance of that deposition or, if the Court is unable
11   to provide relief and there remain live disputes after the deposition takes place, issue such an order
12   in the context of any post-deposition motions practice.
13           Plaintiffs served their Notice of Deposition at 1:32 a.m. Eastern time on Saturday, Decem-
14   ber 12. Ex. 1 (Dec. 12, 2020 Email from A. Makker); Ex. 2 (Deposition Notice). The parties
15   conferred regarding the scope of the deposition on Monday, December 14, during which Defend-
16   ants raised objections to the scope of the original Notice. Defendants believed that the parties had
17   agreed on several limitations to the scope of the deposition, but an Amended Notice of Deposition
18   served by Plaintiffs on Tuesday, December 14 was “amended” in name only—the substantive Rule
19   30(b)(6) topics in the Amended Notice of Deposition were identical to the topics listed in the
20   original Notice of Deposition. Ex. 3 (Amended Notice). Because Tuesday’s Amended Notice of
21   Deposition did not reflect any changes after the parties’ Monday conferral, Defendants emailed
22   Plaintiffs’ counsel on Tuesday to seek clarity on the scope of the deposition. Ex. 4 (Email chain
23   re: Rule 30(b)(6) deposition). Plaintiffs’ counsel responded this morning by threatening a con-
24   tempt motion and sanctions. Id.
25           Defendants have been working in good faith to try to resolve the parties’ dispute, and re-
26   gardless will provide testimony under Rule 30(b)(6) as scheduled tomorrow morning. Defendants
27   are also preparing, as best they can, to testify on the topics Plaintiffs have identified in their depo-
28   sition notice. Those topics improperly cover two separate agencies; are impermissibly vague for

     DEFENDANTS’ NOTICE OF MOTION;
     EMERGENCY MOTION FOR PROTECTIVE ORDER
     Case No. 5:20-cv-05799-LHK
                                                        1
                 Case 5:20-cv-05799-LHK Document 384 Filed 12/16/20 Page 3 of 9




1    a Rule 30(b)(6) deposition notice; and Plaintiffs have now threatened sanctions and contempt in
2    advance of that deposition rather than trying to address Defendants’ reasonable concerns. Defend-
3    ants are thus regrettably forced to file this Motion for Protective Order to receive clarity from this
4    Court or, if the Court is not in a position to provide relief in advance of the deposition, to protect
5    their interests to the extent Defendants’ witness is unable to provide testimony to Plaintiffs’ satis-
6    faction on these broad, vague, and ambiguous topics.
7           I.       Standards Governing a Protective Order Related to a Rule 30(b)(6) Deposition
8           Federal Rule of Civil Procedure 30(b)(6) permits a party to “name as the deponent . . . a
9    government agency” and “describe with reasonable particularity the matters for examination.” The
10   agency must then designate a representative to “testify on its behalf . . . about information known
11   or reasonably available to the organization.” “[T]o effectively function, the requesting party must
12   take care to designate, with painstaking specificity, the particular subject areas that are intended to
13   be questioned, and that are relevant to the issues in dispute.” Pongsai v. Am. Express Co., 2020
14   WL 5356711, at *2 (C.D. Cal. June 29, 2020) (emphasis added). While a party has a responsibility
15   to make a good faith effort to prepare a Rule 30(b)(6) witness, that task “becomes less realistic and
16   increasingly impossible as the number and breadth of noticed subject areas expand.” Apple, Inc. v.
17   Samsung Electronics Co., Ltd., 2012 WL 1511901, at *2 (N.D. Cal. Jan. 27, 2012); see also Palmer
18   v. Big Lots Stores, Inc., 2014 WL 3895698, at *1 (E.D. Va. Aug. 8, 2014) (“When a topic for a
19   Rule 30(b)(6) deposition is overbroad or vague, the responding party is unable to identify the outer
20   limits of the areas of inquiry noticed, and designating a representative in compliance with the
21   deposition notice becomes impossible.”).
22          Unless otherwise limited by the Court, Rule 26(b)(1) permits discovery of “any nonprivi-
23   leged matter that is relevant to any party’s claim or defense.” Discovery requests must be “propor-
24   tional to the needs of the case, considering the importance of the issues at stake in the action, the
25   amount in controversy, the parties’ relative access to relevant information, the parties’ resources,
26   the importance of the discovery in resolving the issues, and whether the burden or expense of the
27   proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(2).
28

     DEFENDANTS’ NOTICE OF MOTION;
     EMERGENCY MOTION FOR PROTECTIVE ORDER
     Case No. 5:20-cv-05799-LHK
                                                       2
              Case 5:20-cv-05799-LHK Document 384 Filed 12/16/20 Page 4 of 9




1           Under Rule 26(c), a “court may, for good cause, issue an order to protect a party or person
2    from annoyance, embarrassment, oppression, or undue burden or expense, including . . . forbid-
3    ding disclosure or discovery,” or “forbidding inquiry into certain matters, or limiting the scope of
4    disclosure or discovery to certain matters.” Fed. R. Civ. P. 26(c)(1), (c)(1)(A), (c)(1)(D). “Rule
5    26(c) confers broad discretion on the trial court to decide when a protective order is appropriate
6    and what degree of protection is required.” Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984).
7    Moving for a protective order is the appropriate way to object to a Rule 30(b)(6) topic that is overly
8    broad or unduly burdensome. See Pongsai, 2020 WL 5356711, at *2, *5; DarbeeVision, Inc. v.
9    C&A Mktg., Inc., 2019 WL 2902697, at *8 (C.D. Cal. Jan. 28, 2019) (courts “have not hesitated
10   to issue protective orders when corporations are asked to respond to overly broad or unfocused
11   Rule 30(b)(6) deposition notices”).
12   II.    The Amended Notice Improperly Names Two Government Agencies
13          The Amended Notice is deficient on its face because it improperly purports to name two

14   government agencies: the Department of Commerce and the Census Bureau. See Ex. 3. Rule

15   30(b)(6) is clear: a deposition notice must name as the deponent “a public or private corporation,”

16   “a partnership,” “an association,” or “a governmental agency.” Fed. R. Civ. 30(b)(6) (emphasis

17   added). The named organization must then designate a representative to testify “on its behalf.” Id.

18   (emphasis added). Rule 30(b)(6) does not permit a party to take a deposition of two or more or-

19   ganizations at the same time. Indeed, such an arrangement would be fundamentally inconsistent

20   with the nature of a Rule 30(b)(6) deposition, in which the organization’s designee is testifying on

21   the organization’s behalf, and the designee’s answers are admissible against the organization. See

22   8A Wright, Miller & Marcus, Federal Practice and Procedure § 2103 (3d ed. Oct. 2020 update).

23          That the Census Bureau is “under the jurisdiction” of the Department of Commerce makes

24   no difference to the analysis. See 13 U.S.C. § 2. By statute, the Census Bureau is “an agency,”

25   and courts have commonly recognized as much. Id.; Elec. Privacy Info. Ctr. v. U.S. Dep’t of

26   Commerce, 928 F.3d 95, 98 (D.C. Cir. 2019) (noting that the Census Bureau is “an agency”);

27   California v. Ross, 362 F. Supp. 3d 727, 732 (N.D. Cal. 2018) (noting that the Census Bureau is

28

     DEFENDANTS’ NOTICE OF MOTION;
     EMERGENCY MOTION FOR PROTECTIVE ORDER
     Case No. 5:20-cv-05799-LHK
                                                       3
              Case 5:20-cv-05799-LHK Document 384 Filed 12/16/20 Page 5 of 9




1    “a federal statistical agency”). Even Plaintiffs don’t truly believe that the Department of Com-
2    merce and the Census Bureau are one “agency” for Rule 30(b)(6) purposes. At the November 13
3    conference, Plaintiffs asked the Court for two Rule 30(b)(6) depositions “one for Commerce, one
4    for the Bureau,” indicating their awareness that one Rule 30(b)(6) deposition could not cover both
5    entities. See Nov. 13, 2020 Conf. Tr. 28:2-4. And the Court agreed, ordering two Rule 30(b)(6)
6    depositions on that understanding. Id. 32:8-12 (“I’m going to say two [Rule 30(b)(6) depositions]

7    because I think there should be one from the Bureau and one from the Commerce Department.”).

8           Defendants raised this issue with Plaintiffs immediately after receiving the Plaintiffs’ orig-

9    inal deposition notice and attempted to resolve it without the need for court intervention. After

10   meeting and conferring with Plaintiffs, Defendants expected that Plaintiffs would limit their

11   Amended Notice to a representative of the Census Bureau. So Defendants took steps to prepare a

12   Census Bureau representative and offered to provide Plaintiffs with a declaration from a Com-

13   merce Department official attesting to any databases in the Department that relate to census and

14   enumeration issues. See Ex. 4. Plaintiffs’ Amended Notice, however, continues to seek the depo-

15   sition of “Defendants,” and Plaintiffs have maintained that they may take a deposition of both the

16   Department of Commerce and the Census Bureau at the same time. But, as explained above, nei-

17   ther Rule 30(b)(6) nor the Court’s Order allow Plaintiffs to notice the deposition of two distinct

18   government agencies in a single deposition notice.

19          Unquestionably, this Court’s Order allowed Plaintiffs to choose amongst the “Defendants”

20   for “an additional Rule 30(b)(6) witness.” See ECF No. 380 at 10 (emphasis added). But nothing

21   in this Court’s order overrode the requirements of Rule 30(b)(6) and allowed Plaintiffs to improp-

22
     erly notice the deposition of two governmental agencies. Nor is there any plausible reading that

23
     the Court ordered two depositions, which must be true if Plaintiffs are allowed to depose two gov-

24
     ernmental agencies. Indeed, Plaintiffs themselves requested only “an additional Rule 30(b)(6)
     witness,” not two separate additional depositions. See ECF No. 368-1 at 6. After the parties’ meet
25
     and confer, Defendants understood Plaintiffs to be almost exclusively interested in information
26
     from the Census Bureau and, as set forth above, have worked hard to accommodate Plaintiffs’
27

28

     DEFENDANTS’ NOTICE OF MOTION;
     EMERGENCY MOTION FOR PROTECTIVE ORDER
     Case No. 5:20-cv-05799-LHK
                                                      4
              Case 5:20-cv-05799-LHK Document 384 Filed 12/16/20 Page 6 of 9




1    desires. Defendants therefore request that the Court enter a protective order limiting Plaintiffs to
2    a deposition of the Census Bureau.
3    III.   Plaintiffs’ Proposed Topics Are Vague, Overbroad, and Unduly Burdensome
4           The Amended Notice is also deficient because the identified topics are vague, overbroad,
5    and unduly burdensome. But “[a] party who notices a Rule 30(b)(6) deposition should apply fair-
6    ness and reasonableness to the scope of the matters that the witness is required to testify about.”

7    Madrigal v. Allstate Indem. Co., 2015 WL 12746225, at *5 (C.D. Cal. Apr. 22, 2015). The

8    Amended Notice broadly seeks testimony on six separate topics:

9           1.      The Census Bureau’s retention, organization, and management of documents and
                    data.
10
            2.      The Census Bureau’s collection, review, and production of documents and data.
11
            3.      The search functionalities and capabilities of the Census Bureau’s various data-
12                  bases.
13          4.      The Department of Commerce’s retention, organization, and management of doc-
                    uments and data.
14
            5.      The Department of Commerce’s collection, review, and production of documents
15                  and data.
16          6.      The search functionalities and capabilities of the Department of Commerce’s vari-
                    ous databases.
17

18   See Ex. 3. Plaintiffs have made no attempt at all to narrow these topics to the “document production
19   issues in this case,” Amended Order at 10, but instead insist that the designee be prepared to ad-

20   dress these topics generally to the extent they “relate[] to the census and enumeration issues, as

21   laid out in Plaintiffs’ Second Amended Complaint and First Set of Requests for Production.” Id.

22          The broad topics in the Amended Notice fail to comply with the requirement that a request-

23   ing party designate with “specificity” the “particular subject areas that are intended to be ques-

24   tioned.” Pongsai, 2020 WL 5356711, at *2. While the Court’s Order set broad parameters for the

25   general subject matter of the deposition, the Order is not the “notice” required by Rule

26   30(b)(6). And Plaintiffs’ mere parroting of the Order’s broad parameters in their original Notice

27   and again in the Amended Notice does not satisfy their duty under the Rule to “describe with

28   reasonable particularity the matters for examination.” Under the Federal Rules it is not for the

     DEFENDANTS’ NOTICE OF MOTION;
     EMERGENCY MOTION FOR PROTECTIVE ORDER
     Case No. 5:20-cv-05799-LHK
                                                      5
              Case 5:20-cv-05799-LHK Document 384 Filed 12/16/20 Page 7 of 9




1    Court to state the “matters for examination,” but for the noticing party to do so, and Plaintiffs’
2    refusal to state such matters with anything resembling “reasonable particularity” falls well short
3    of their obligations under the Rule.
4           Plaintiffs’ broad topics also impose an impossible burden on Defendants, who could not
5    practically prepare a witness to speak on all of these topics given their breadth. See Apple, Inc.,
6    2012 WL 1511901, at *2; Palmer, 2014 WL 3895698, at *1. This is especially true given that

7    Defendants only have three business days to prepare a 30(b)(6) designee before the December 17,

8    2020 deposition.

9           Defendants also raised this issue with Plaintiffs and attempted to resolve it without court

10   intervention. Specifically, Defendants offered to provide a witness to discuss 13 topics:

11          1.    The use and functionality of Census Bureau data systems, including the data and in-
                  formation accessible through those systems.
12
            2.    The capability of Census Bureau data systems to provide the types of data or infor-
13                mation Plaintiffs have requested in Request for Production 1 regarding census re-
14                sponse rates.
            3.    The capability of Census Bureau data systems to provide the types of data or infor-
15
                  mation Plaintiffs have requested in Request for Production 4 regarding the resolution
16                of housing units through particular methods.

17
            4.    The capability of Census Bureau data systems to provide the types of data or infor-
                  mation Plaintiffs have requested in Request for Production 6 regarding housing units
18                resolved by administrative records.
19          5.    The capability of Census Bureau data systems to provide the types of data or infor-
                  mation Plaintiffs have requested in Request for Production 7 regarding housing units
20                resolved by proxy.
21          6.     The capability of Census Bureau data systems to provide the types of data or infor-
                  mation Plaintiffs have requested in Request for Production 8 regarding housing units
22                resolved as vacant or nonexistent/delete.
23          7.    The capability of Census Bureau data systems to provide the types of data or infor-
                  mation Plaintiffs have requested in Request for Production 9 regarding housing units
24                resolved through “pop count only.”
25          8.    The capability of Census Bureau data systems to provide the types of data or infor-
                  mation Plaintiffs have requested in Request for Production 10 regarding the number
26
                  and percentage of housing units in the NRFU universe.
27          9.    The capability of Census Bureau data systems to provide the types of data or infor-
28                mation Plaintiffs have requested in Request for Production 11 regarding details or
                  assessments about the NRFU process indicators or “paradata.”
     DEFENDANTS’ NOTICE OF MOTION;
     EMERGENCY MOTION FOR PROTECTIVE ORDER
     Case No. 5:20-cv-05799-LHK
                                                      6
              Case 5:20-cv-05799-LHK Document 384 Filed 12/16/20 Page 8 of 9




            10.   The capability of Census Bureau data systems to provide the types of data or infor-
1
                  mation Plaintiffs have requested in Request for Production 13 regarding enumerator
2                 productivity checks and enumerator quality control checks.

3           11.   The status of the Census Bureau’s responses to documents requests from the GAO.
            12.   The status of the Census Bureau’s responses to documents requests from the House
4
                  Oversight Committee.
5           13.   The status of the Census Bureau’s responses to documents requests from the Com-
                  merce Department Office of Inspector General.
6

7    See Ex. 4. Plaintiffs, however, again refused to limit the scope of their notice. Defendants therefore

8    respectfully request that the Court enter a protective order narrowing the scope of the deposition
9    to the topics identified above.
10
            To be clear, Defendants will do their very best to prepare for tomorrow’s Rule 30(b)(6)
11
     deposition and to provide testimony not only on the 13 specific issues identified above, but also
12
     on the generalized and broad topics that Plaintiffs have identified. Nonetheless, Plaintiffs’ deci-
13
     sion to threaten a contempt or sanctions motion in advance of the deposition—rather than working
14
     in good faith to clarify the topics of the deposition—necessitates Defendants’ filing of this motion.
15

16                                             CONCLUSION

17          The Court should grant Defendants’ motion for a protective order and enter the proposed

18   order submitted with this motion.

19
     DATED: December 16, 2020                              Respectfully submitted,
20

21                                                         JEFFREY BOSSERT CLARK
                                                           Acting Assistant Attorney General
22

23                                                         JOHN V. COGHLAN
                                                           Deputy Assistant Attorney General
24
                                                           AUGUST E. FLENTJE
25                                                         Special Counsel to the Assistant
26                                                          Attorney General

27                                                         ALEXANDER K. HAAS
                                                           Branch Director
28

     DEFENDANTS’ NOTICE OF MOTION;
     EMERGENCY MOTION FOR PROTECTIVE ORDER
     Case No. 5:20-cv-05799-LHK
                                                       7
            Case 5:20-cv-05799-LHK Document 384 Filed 12/16/20 Page 9 of 9




                                                 DIANE KELLEHER
1
                                                 BRAD P. ROSENBERG
2                                                Assistant Branch Directors

3                                                /s/ M. Andrew Zee
                                                 ELLIOTT M. DAVIS
4
                                                 STEPHEN EHRLICH
5                                                JOHN J. ROBINSON
                                                 ALEXANDER V. SVERDLOV
6                                                M. ANDREW ZEE (CA Bar No. 272510)
7
                                                 Trial Attorneys
                                                 U.S. Department of Justice
8                                                Civil Division, Federal Programs Branch
                                                 1100 L Street, NW
9                                                Washington, D.C. 20005
10                                               Telephone: (202) 305-0550

11                                               Attorneys for Defendant
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ NOTICE OF MOTION;
     EMERGENCY MOTION FOR PROTECTIVE ORDER
     Case No. 5:20-cv-05799-LHK
                                             8
